Citation Nr: 1013442	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-00 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service-connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD) with 
chronic bronchitis.

2.  Entitlement to service connection for skin cancer, 
including, but not limited to basal cell carcinoma, right 
nose, to include as secondary to the service-connected acne 
vulgaris and rosacea.  

3.  Entitlement to an increased disability rating for the 
service-connected acne vulgaris and rosacea, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 2005 and November 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  In the January 2005 rating 
decision, the RO denied an increased rating for the service-
connected acne vulgaris and rosacea, rated as 10 percent 
disabling.  In the November 2005 rating decision, the RO 
denied service connection for basal cell carcinoma, right 
nose (claimed as skin cancer) and service connection for COPD 
with chronic bronchitis (claimed as a lung condition).

The Veteran was scheduled to appear for a personal hearing 
before a Veterans Law Judge at the RO in November 2007; 
however, he had to cancel the hearing because of health 
reasons, and he requested to reschedule.  In the meantime, 
the case was inadvertently transferred to the Board.  As 
such, the Board remanded the matter back to the RO in July 
2009 to afford the Veteran an opportunity to appear for a 
personal hearing before a Veterans Law Judge.  

Unfortunately, the Veteran indicated in January 2010 that he 
was too ill to appear for a hearing and could no longer 
travel because of his failing health.  He withdrew his 
request to appear for a personal hearing and the case was 
once again returned to the Board.  

Based on the Veteran's advancing age, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a lung disability.  
The Veteran also seeks a higher disability rating for the 
service-connected acne vulgaris and rosacea, asserting that 
his multiple basal cell carcinomas are related to his 
service-connected disability and/or are the result of the 
service-connected condition.  

Regarding the claimed lung disability, the RO determined that 
the Veteran had a current disability of COPD with chronic 
bronchitis; however, the RO denied the Veteran's claim based 
on a finding that there was no chronic lung condition shown 
in service and no nexus between any current lung disability 
and service.  

A review of the Veteran's service treatment records (STRs), 
however, show that the Veteran may have suffered from 
pneumonia during service in March 1946.  A January 1951 
examination report prepared for the Veteran's recall to 
active duty noted that the Veteran was hospitalized in March 
1946 for chest pneumonia, aboard the U.S.S. Prairie.  

The STRs from that period do not specifically note a 
diagnosis of "pneumonia," but they do show a variety of 
symptoms typical of pneumonia such as blood tinged sputum, 
fever and cough.  Specifically, STRs from March 1946 note a 
diagnosis of "cat fever" with symptoms of chills, fever, 
tenacious blood tinged sputum, high fever, and headache.  The 
STRs from that time period between March 14, 1946 to March 
20, 1946 show the onset and progression of the illness, with 
the Veteran coughing up about 1 cc of bright blood on March 
14, 1946.  On March 15th, the Veteran had a high fever and 
headache.  X-ray showed clear lung fields.  Ronchi bases were 
more marked on the right.  Breath sounds were harsh and 
grating on inspiration.  Pain in the right lower chest was 
reported.  On March 17, 1946, the chest was clear.  By March 
20, 1946, the Veteran was found fit for duty.  

In support of his claim of service connection, the Veteran 
reported that he had breathing problems and contracted 
pneumonia frequently.  

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In light of this low threshold, the Veteran should be 
examined to determine whether any current lung disability is 
related to any injury, disease, or event in service, 
including the documented pneumonia-like symptoms, or "cat 
fever" in March 1946.  If the Veteran is too ill to appear 
for a VA examination, then the RO should forward the claims 
file to an appropriate VA examiner to obtain a medical nexus 
opinion without examination, if possible.  

Regarding the claim of service connection for skin cancer, 
the Veteran asserts that his basal cell carcinoma is related 
to the service-connected acne vulgaris and rosacea, and, in 
turn, argues that an increased rating is warranted for the 
service-connected acne vulgaris and rosacea, currently rated 
as 10 percent disabling.  

Current VA outpatient treatment records seem to suggest that 
the Veteran has undergone numerous excision procedures and 
surgeries for removal of basal cells on his face.  As a 
result, the Veteran's face is scarred, but to what extent is 
not entirely clear at this point.  Similarly, the service-
connected acne vulgaris and rosacea is productive of facial 
scarring; but to what extent is not entirely clear at this 
point, partially because of the skin cancer removal scarring.  
As such, the issue of whether an increased rating is 
warranted for the service-connected acne vulgaris with 
rosacea cannot be addressed until the issue of entitlement to 
service connection for basal cell carcinoma is resolved.  

Regarding the issue of entitlement to service connection for 
basal cell carcinoma, the Veteran maintains that it is 
related to his service-connected acne vulgaris and rosacea.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Interestingly, a memorandum from the Veteran's private doctor 
prepared in April 1953 noted that the Veteran was treated 
during service for moderately severe acne.  This treatment 
included "cold quartz irradiation" to the acneform 
seborrheic dermatitis, and intraderm sulfur to be massaged 
into the affected areas with a glass rod.  The doctor noted 
that the Veteran sought treatment again in August 1949, and 
at that time, he reported to the examiner that he had 
received a total of 950 roentgens of x-ray therapy to his 
face at the U.S. Naval Hospital at Camp Shoemaker and that he 
had had two x-ray treatments prior to that time.  At 
Shoemaker, according to the Veteran, he had received x-ray 
therapy to the full face only.  The doctor noted that, "He 
was given 50 roentgens to three areas of the face on August 
17, 1949, factors being 76 K.V., 5 ma, 8 inch target skin 
distance, no filter."

Given the Veteran's extensive exposure to radiation in the 
form of x-ray treatment during service and shortly 
thereafter, for the service-connected acne vulgaris and 
rosacea, and his current multiple basal cell carcinomas, a 
medical opinion is needed to determine whether it is at least 
as likely as not that the Veteran's basal cell carcinoma was 
caused by, or made worse by, or is otherwise related to the 
service-connected acne vulgaris and rosacea.  If the Veteran 
is too ill to appear for a VA examination, then the RO should 
forward the claims file to an appropriate VA examination to 
obtain a medial nexus opinion without examination, if 
possible.  
In addition, the Veteran, should be afforded additional 
opportunity to obtain and submit any additional relevant 
medical records pertinent to his claims for service 
connection and an increased rating.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
service-connected acne vulgaris and 
rosacea, his lung disabilities, and skin 
cancers, not already associated with the 
claims file, including, but not limited 
to any follow-up treatment since January 
2007.  

2.  Schedule the Veteran for a VA 
oncology and/or dermatology examination - 
whichever is more appropriate, to 
determine whether there is any 
relationship between the Veteran's basal 
cell carcinoma and any other skin cancer, 
if any, and the service-connected acne 
vulgaris with rosacea, keeping in mind, 
among other things, the documented 
extensive radiation exposure as a result 
of the x-ray treatment in the late 
1940's.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should opine as to whether the 
Veteran's basal cell carcinoma, or any 
other skin cancer, is as likely as not (a 
probability of 50 percent or greater), 
related to any injury, disease or other 
event in service, including, but not 
limited to the treatment for acne in 
service.  

The examiner should also opine as to 
whether the basal cell carcinoma is at 
least as likely as not caused by the 
service-connected skin condition.  The 
examiner should first determine to what 
extent the Veteran has suffered from skin 
cancer, and then, provide specific 
comments as to any relationship between 
the Veteran's service-connected skin 
disorder and the skin cancer, including, 
whether the service-connected acne 
vulgaris and rosacea including the 
treatment received therefor, aggravates 
(i.e., permanently worsens) the basal 
cell carcinoma, and, if so, what level of 
disability is attributable to 
aggravation.  Additionally the examiner 
should opine as to whether it is at least 
as likely as not that the Veteran's 
current skin cancer had its onset during 
service or began after service discharge.  
If the Veteran is too ill to appear for 
an examination, the examiner should 
provide an opinion without an 
examination.  A complete rationale should 
accompany all opinions expressed.  

After that issue is resolved, the 
examiner should evaluate the Veteran's 
service-connected skin disorders in terms 
of the rating schedule.  If the examiner 
determines that there is no relationship 
whatsoever between the skin cancer and 
the service-connected skin disabilities, 
but he or she is unable to distinguish 
between service-connected facial scarring 
and non-service-connected facial 
scarring, then the examiner must consider 
all the scarring as part of the service-
connected disability.  In so doing, the 
examiner should determine whether there 
are any of the 8 characteristics of 
disfigurement.  The examiner should also 
determine what percentage of the entire 
body and what percentage of the exposed 
areas are affected by the scarring, and 
whether the Veteran requires 
corticosteroids or other 
immunosuppressive drugs, and if so, for 
how long during a 12-month period.  
Finally, the examiner should determine 
whether the service-connected acne 
vulgaris and rosacea are productive of 
deep acne (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or 
more of the face and neck.

3.  Schedule the Veteran for VA a 
pulmonary examination to determine the 
current nature and likely etiology of any 
current lung disorders.  All indicated 
tests should be completed.  The claims 
file, including a copy of this remand, 
should be made available to the examiner 
for review in conjunction with the 
examination.  Based on a review of the 
entire record, including, but not limited 
to, the Veteran's reported history and 
the service treatment records, the 
examiner should opine as to whether it is 
at least as likely as not (a 50 percent 
or higher likelihood) that the Veteran's 
current COPD with chronic bronchitis, if 
any, had its onset during service, or is 
otherwise related to the in-service 
pneumonia.  A complete rationale should 
accompany all opinions expressed.

4.  Readjudicate the Veteran's claims of 
service connection for a lung disability, 
service connection for basal cell 
carcinoma, and for entitlement to an 
increased disability rating for the 
service-connected acne vulgaris with 
rosacea, currently rated as 10 percent 
disabling.  Specifically consider whether 
the Veteran has basal cell carcinoma that 
is caused by or otherwise related to his 
service-connected acne vulgaris with 
rosacea, or whether it is made worse 
thereby, taking into consideration the 
provisions of 38 C.F.R. § 3.310(a) and 
the directives set forth in Allen 
regarding aggravation.  If any action 
taken is adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



